Detailed Action
	This action is responsive to an original application filed on 12/1/2020 with acknowledgement that this application does not claim priority date to another application.
	Claims 1, 7, 16-17, and 20 are currently pending.  1 and 16 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Response to Amendment
The response filed on October 17, 2022 is acknowledged.  Three pages of amended claims were received on 10/17/2022.  Claims 4-6, 18-19, and 21-22 have been cancelled.  Claims 1 and 16 have been amended.  The claims have been amended such that they are no longer rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Election/Restrictions
Applicant’s election without traverse of Fuel Injector Nozzle Species A (Figures 2-4) in the reply filed on 5/31/2022 is acknowledged.
Claims 9-15, which are now cancelled, were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2005/0224605 A1 to Dingle (“Dingle”).
As to Claim 16, Dingle discloses an apparatus (#10 “fuel injector”, See Figs. 1-5) operational to inject fuel into a combustion chamber of an engine (See Paragraph 0051 and Fig. 4), the apparatus comprising: 
a nozzle body (Fig. 1 #12 “nozzle body”) including: 
a nozzle cavity (Fig. 1 #14 “bore”) defined by an interior surface of the nozzle body (See Paragraph 0036); 
a nozzle tip (Fig. 5 #26 “nozzle end”) that defines an end of the nozzle body (See Fig. 1); and 
a plurality of injection orifices (Fig. 5 #24 “openings” and #48 “openings”), wherein fuel flows through the nozzle cavity and out of the plurality of injection orifices into the combustion chamber of the engine, wherein the plurality of injection orifices includes (See Fig. 3 and Paragraphs 0050-0051): 
one or more first injection orifices (Fig. 5 #24) having a first diameter (See Paragraph 0038), the one or more injection orifices being located a first distance from the end of the nozzle body (See Fig. 5) and connecting the nozzle cavity to the combustion chamber of the engine (See Fig. 4 and Paragraphs 0050-0051); and 
one or more second injection orifices (Fig. 5 #48) having a second diameter that is greater than the first diameter (See Paragraph 0042), the one or more second injection orifices being located a second distance from the end of the nozzle body (See Fig. 5) and connecting the nozzle cavity to the combustion chamber of the engine (See Fig. 4), wherein the second distance is less than the first distance (See Fig. 5 and Paragraph 0042).
As to Claim 20, in reference to the apparatus of Dingle as applied to Claim 16 above, Dingle further discloses wherein a length of the nozzle body extends in a vertical direction (See Annotated Fig. 1) and individual ones of the one or more second injection orifices are offset from individual ones of the one or more first injection orifices in a horizontal direction (See Annotated Fig. 1, the first injection orifices are further from a center of the nozzle body than the second injection orifices).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle in view of US PGPUB 2015/0047611 A1 to Yasukawa et al. (“Yasukawa”).
As to Claim 1, Dingle discloses a fuel injector nozzle (#10 “fuel injector”, See Figs. 1-5) comprising: 
a nozzle body (Fig. 1 #12 “nozzle body”) having a nozzle cavity (Fig. 1 #14 “bore”) and a nozzle tip (Fig. 5 #26 “nozzle end”) defining an end of the nozzle body (See Fig. 1); 
one or more first injection orifices (Fig. 5 #24) having a first diameter (See Paragraph 0038), the one or more first injection orifices being located a first distance from the end of the nozzle body (See Fig. 5) and connecting the nozzle cavity to a combustion chamber of an engine (See Fig. 4 and Paragraphs 0050-0051), wherein the one or more first injection orifices include an exterior edge on an outside surface of the nozzle body and an interior edge on an inside surface of the nozzle body (See Annotated Fig. 1); and 
one or more second injection orifices (Fig. 5 #48) having a second diameter that is greater than the first diameter (See Fig. 5 and Paragraph 0042), the one or more second injection orifices being located a second distance from the end of the nozzle body (See Fig. 5) and connecting the nozzle cavity to the combustion chamber of the engine (See Fig. 4), wherein the second distance is less than the first distance (See Fig. 5 and Paragraph 0042), and wherein the one or more second injection orifices include an exterior edge on an outside of the nozzle body and an interior edge on an inside of the nozzle body (See Annotated Fig. 1).
Regarding Claim 1, Dingle does not disclose wherein the interior edges of the first injection orifices and the second injection orifices are chamfered.
However, Yasukawa discloses a fuel injector nozzle (Fig. 1 #100) comprising injection orifices (Fig. 5 #201a) including an exterior edge on an outside surface of a nozzle body (See Annotated Fig. 5) and an interior edge on an inside surface of the nozzle body (See Annotated Fig. 5), wherein the interior edge is chamfered (See Annotated Fig. 5 and Paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior edges of the first injection orifices and the second injection orifices to be chamfered, as doing so would utilize a known technique taught by Yasukawa to yield the predictable result of suppressing breaking away of fuel (See Paragraph 0041) and suppressing fuel adhesion (See Paragraph 0057).
As to Claim 7, in reference to the fuel injector nozzle of Dingle in view of Yasukawa as applied to Claim 7 above, Dingle further disclsoes wherein a length of the nozzle body extends in a vertical direction (See Annotated Fig. 1) and the one or more second injection orifices are offset from the one or more first injection orifices in a horizontal direction (See Annotated Fig. 1, the first injection orifices are further from a center of the nozzle body than the second injection orifices).
As to Claim 17, in reference to the apparatus of Dingle as applied to Claim 16 above, Dingle further discloses wherein the plurality of injection orifices includes an exterior edge on an outside surface of the nozzle body and an interior edge on an inside surface of the nozzle body (See Annotated Fig. 1).
Regarding Claim 17, Dingle does not disclose , wherein the interior edge of the plurality of injection orifices is chamfered.
However, Yasukawa discloses an apparatus operational to inject fuel into a combustion chamber of an engine (Fig. 1 #100) comprising a plurality of injection orifices (Fig. 5 #201a), each injection orifice including an exterior edge on an outside surface of a nozzle body (See Annotated Fig. 5) and an interior edge on an inside surface of the nozzle body (See Annotated Fig. 5), wherein the interior edge is chamfered (See Annotated Fig. 5 and Paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior edges of the plurality of injection orifices to be chamfered, as doing so would utilize a known technique taught by Yasukawa to yield the predictable result of suppressing breaking away of fuel (See Paragraph 0041) and suppressing fuel adhesion (See Paragraph 0057).

    PNG
    media_image1.png
    910
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    856
    975
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 10/17/2022 with respect to Claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
11/1/2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 2, 2022